IN THE SUPREME COURT OF THE STATE OF NEVADA


                BO JONES; AND DAN JONES,                               No. 83184
                HUSBAND AND WIFE,
                Appellants,                                                 FILE
                v S.
                HAMED GHADIRI, AN INDIVIDUAL,                               AUG 1 1 2022
                Res • ondent.                                               ELIZABET. A. BROWN
                                                                       CL       OF S   EW COURT

                                                                              D   U ry   LEM
                                       ORDER OF AFFIRMANCE
                            This is an appeal from a district court order denying a
                preliminary injunction in a real property boundary dispute. Eighth Judicial
                District Court, Clark County; Crystal Eller, Judge.'
                            Appellants Bo and Dan Jones and respondent Hamed Ghadiri
                are neighbors whose properties are separated by a concrete wall built in
                approximately 1989, more than 20 years before the parties purchased their
                respective homes. After obtaining a survey, Ghadiri obtained a permit from
                the City of Las Vegas authorizing him to demolish the wall and rebuild it
                on the correct property line because, according to the survey, a portion of
                the Joneses' recreational vehicle driveway was located on Ghadiri's land.
                Upon learning of Ghadiri's plans to demolish the wall, the Joneses filed the
                underlying complaint seeking to establish a continued right to use the
                disputed property. The Joneses also obtained a temporary restraining order
                enjoining Ghadiri from demolishing the wall. In response, Ghadiri asserted
                counterclaims including seeking to quiet title.    Shortly thereafter, the
                district court granted Ghadiri's motion for partial summary judgment,
                entered judgment in his favor on all of the Joneses' claims, and denied the


                      1Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                  Z- 2- z510
                Joneses' request for a preliminary injunction. The Joneses filed the instant
                appeal, seeking to challenge both the district court's grant of partial
                summary judgment and its refusal to issue a preliminary injunction. This
                court dismissed this appeal as to the district court's partial summary
                judgment because it was not a final judgment as some of Ghadiri's
                counterclaims remain unresolved.       Jones v. Ghadiri, No. 83184 (Order
                Dismissing Appeal in Part, Reinstating Briefing, and Granting Stay) (Oct.
                1, 2021).
                            "A preliminary injunction is proper where the moving party can
                demonstrate that it has a reasonable likelihood of success on the merits and
                that, absent a preliminary injunction, it will suffer irreparable harm for
                which compensatory damages would not suffice." Excellence Cmty. Mgmt.
                v. Gilmore, 131 Nev. 347, 350-51, 351 P.3d 720, 722 (2015). The district
                court here found that, because the Joneses' claims had been summarily
                adjudicated, they could not demonstrate a likelihood of success on the
                merits of their claims such that injunctive relief was unavailable. We agree.
                            Although the scope of this appeal is limited to the district
                court's refusal to grant a preliminary injunction, the majority of the Joneses'
                arguments go toward the propriety of the district court's partial summary
                judgment. Because a party seeking a preliminary injunction must first
                demonstrate that they have a substantial likelihood of success on the merits
                of their claims, whether the district court here properly denied the Joneses'
                request for injunctive relief is necessarily intertwined with the merits of the
                district court's partial summary judgment. We decline, however, to consider
                any of the Joneses' arguments in this regard, as they go beyond the limited
                scope of this appeal.



SUPREME COURT
        OF
     NEVAOA
                                                      2
(0) 1947A
                                Because injunctive relief is only appropriate when it appears
                "that the plaintiff is entitled to the relief demanded," NRS 33.010(1), and
                all of the Joneses' claims for relief were resolved by the district court's
                partial summary judgment, we conclude that the district court did not abuse
                its discretion by denying the Joneses' request for a preliminary injunction.2
                See Labor Comm'r of the State of Neu. u. Littlefield, 123 Nev. 35, 38-39, 153
                P.3d 26, 28 (2007) (reviewing a district court's decision to deny a
                preliminary injunction for an abuse of discretion).         Based upon the

                foregoing, we
                                ORDER the judgment of the district court AFFIRMED and
                vacate our stay of the district court's order.3




                                           Parraguirre


                                             , J.                                       r..
                Silver



                cc:      Hon. Crystal Eller, District Judge
                         Thomas J. Tanksley, Settlement Judge
                         Black & Wadhams
                         Dziminski Law Group
                         Eighth District Court Clerk


                                 we conclude that the Joneses could not demonstrate a
                         2 Because
                likelihood of success on their dismissed claims, we need not address the
                Joneses' argument that the district court failed to properly balance the
                equities.

                         3TheHonorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A